Citation Nr: 0017893	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-10 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.

2.  Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) October 1997 rating decision 
which denied a rating in excess of 30 percent for PTSD and a 
permanent and total disability rating for nonservice-
connected pension purposes.

In July 1998, the veteran requested an RO hearing which was 
scheduled for January 1999.  The record reveals that he 
failed to appear for his hearing, and as there is no evidence 
of any request for a change in hearing date or postponement, 
his claims will be processed as though the hearing request 
was withdrawn.


REMAND

The veteran's claims of increased rating for PTSD and for 
nonservice-connected pension are well grounded, as they are 
plausible and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This is based on his 
assertion that impairment from PTSD increased in severity, 
and that all his disabilities render him unemployable.  
Proscelle v. Derwinski , 1 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in developing the 
claim, to include a thorough contemporaneous VA examination.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

VA medical records in the recent years (1992 to 1997) 
document intermittent periods of hospitalization due to 
mental health symptoms and impairment, his service-connected 
PTSD and nonservice-connected disabilities (such as 
schizophrenia and substance abuse), as well as other physical 
disabilities, including asthma and peptic ulcer disease.  

The most recent VA medical examination in April 1992 revealed 
diagnoses of PTSD, alcohol abuse, and questionable dementia.  
In view of the post-April 1992 medical evidence above, the 
April 1992 VA medical examination report is clearly 
inadequate for an informed and equitable resolution of the 
veteran's appeal.

In response to the veteran's May 1997 claims of increased 
rating for PTSD and a nonservice-connected pension, the RO 
scheduled him to appear for VA psychiatric and general 
medical examination in August 1997; although the record does 
not contain a notification letter to the veteran informing 
him of the time and place of the examinations, a computer-
generated printout from the Sepulveda VA Medical Center 
indicates that he failed to appear for the scheduled 
examinations.

In July and August 1999, the veteran was again scheduled, but 
failed to report, for VA fee-basis psychiatric and general 
medical examinations, respectively.  July 1999 letters mailed 
to his last known address are of record, informing him of the 
time and place of the examinations, of his duty to report for 
same pursuant to 38 C.F.R. § 3.326(a) (1999), and of the 
consequences of his failure to report for the scheduled 
examination under 38 C.F.R. § 3.655 (1999).  

By October 1999 written correspondence, the veteran informed 
the RO that he moved recently and did not receive the 
notification letters scheduling him for VA compensation and 
pension examinations; he requested another opportunity to 
appear for VA medical examination.  

It is the veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, there is no duty on the 
part of the VA "to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty of VA 
to assist is not always a one-way street; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must be 
prepared to meet his obligations by cooperating with the 
efforts of VA to provide an adequate medical examination and 
submitting to VA all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).

Nevertheless, as the clinical evidence of record is clearly 
inadequate for a fully informed resolution of the veteran's 
appeal, and he recently expressed willingness and ability to 
cooperate with VA in developing evidence pertinent to his 
claims, the Board believes that he should be given one last 
opportunity to appear for VA psychiatric and general medical 
examinations.  Thus, the case is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability since June 1997.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the nature and severity of his 
service-connected PTSD.  When scheduling 
the examination, he must be notified (at 
his last known address) of the time and 
place of the examination, his duty to 
report for same under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to report.  38 C.F.R. 
§ 3.655(b); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  A copy of the 
notification letter to him must be 
included in the claims folder.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should assess 
the severity of the functional 
impairment associated with the veteran's 
service-connected PTSD, particularly as 
it affects his social and industrial 
adaptability.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner should 
assign a GAF score and explain the 
meaning of the numerical score assigned, 
in compliance with Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the veteran's 
PTSD affects his industrial 
adaptability.  All symptomatology and 
impairment associated with his service-
connected PTSD should be distinguished 
from any nonservice-connected 
psychiatric symptomatology and 
impairment.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.  

3.  The RO should schedule the veteran 
for another VA general medical 
examination to identify all disabilities 
that he now has and the extent of any 
functional impairment caused thereby.  
When scheduling the examination, the 
veteran must be notified (at his last 
known address) of the time and place of 
the examination, his duty to report for 
same under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b).  A copy of the 
notification letter to him must be 
included in the claims folder.  Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of an affected part should be 
accomplished, and copies of any such 
results placed in the claims folder.  
The claims folder must be provided the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
severity (e.g., slight, mild, moderate, 
severe, complete) of the functional 
limitation for work caused by the 
combined effect of all disabilities 
noted.  38 C.F.R. § 4.10 (1999).  The 
findings of the examiner should be set 
forth in the examination report and a 
complete rationale provided for any 
opinion expressed by the examiner.

4.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 
(1992).  The RO should assess the 
history of his disabilities and the 
effect of pain (where appropriate).  A 
determination should be made as to 
whether any disability is the result of 
the veteran's willful misconduct.  The 
issue should then be considered under 
the two-prong test enunciated in Brown 
v. Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1999), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1999).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1999).

5.  The RO should carefully review the 
examination reports and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall, 11 Vet. App. 268.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


